DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on October 3, 2019. 
This action is in response to amendments and/or remarks filed on June 29, 2022. In the current amendment, claims 1, 5, 16, 19, 21, and 22 have been amended. Claim 10 was previously canceled. Claims 1-9 and 11-22 are pending. 
In response to amendments and/or remarks filed on June 29, 2022, the 35 U.S.C. 112(b) rejection made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on June 29, 2022, the 35 U.S.C. 103 rejection made in the previous office action has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-22 are allowed. These claims are renumbered as claims 1-21 upon allowance. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 16, and 19 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the limitations specified in the claims, including at least:

In claim 1:
in response to providing the one or more parameters as input to the at least one prediction tool, receive an output of the at least one prediction tool, the output of the at least one prediction tool comprising a probability of success of the new change request, and an ordering of the parameters corresponding to the new change request in accordance with estimated impact of each parameter in the probability of success of the new change request

In claims 16 and 19: 
in response to providing the one or more parameters as input to the at least one prediction tool, receive an output of the at least one prediction tool, the output of the at least one prediction tool comprising a probability of success of the change request, and an ordering of the parameters corresponding to the change request in accordance with estimated impact of each parameter in the probability of success of the change request

The closest prior arts of record are as follows:
Subramanian et al. (US 10,445,170 B1) teaches ranking data objects by using a classification model that predicts a change impact score for each data object and ranks the objects based on the change impact score. In Subramanian, the data objects are individual objects that are ranked without considering the ranking of another data object, the objects are independent of each other. However, the data objects of Subramanian are not equivalent to the parameters of the instant application because the data objects are discrete objects that are not related to each other. Additionally, Subramanian ranks each independent data object based on change impact. In contrast, instant claim 1 requires that the parameters are related to a single change request and are ranked based on an impact to probability of success. Subramanian is silent with regards to outputting a probability that the change request will be successful and is also silent with regards to ranking parameters of a change request based on parameter impact to the probability of success.
Rotta et al. (US 2019/0164100 A1) teaches a system that uses a machine learning model to evaluate an IT change request. However, Rotta is also silent with regards to outputting a probability that the change request will be successful and ranking parameters of a change request based on an impact of probability of success. 
Kephart et al. (US 2007/0100892 A1) teaches using a neural network to analyze a history of change request and output and assign a probability of success for a new change request. However, Kephart is also silent with regards to ranking parameters of a change request based on each parameters impact to the probability of success. 

Taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 16, and 19, which includes the features recited above. Therefore, the present claims are allowable.
When taken as a whole, the dependent claims have been found allowable due to at least the above features recited in the independent claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/ALAN CHEN/Primary Examiner, Art Unit 2125